PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jelly Drops Ltd
Application No. 35/509,426
Filed: 4 May 2020
For: Packaging for foodstuffs


:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the PETITION TO RESET A PERIOD FOR REPY DUE TO LATE RECEIPT OF AN OFFICE ACTION, filed October 26, 2021. The petition will be treated under 37 CFR 1.181.

The petition is GRANTED.

This application is an international design application filed under the Hague Agreement. Petitioner requests that the Office re-set the period to respond to an Office action dated May 11, 2021, but received on October 13, 2021. 

37 CFR 1.1062 Examination provides:

(a) Examination. The Office shall make an examination pursuant to title 35, United States Code, of an international design application designating the United States. 

(b) Timing. For each international design application to be examined under paragraph (a) of this section, the Office shall, subject to Rule 18(1)(c)(ii), send to the International Bureau within 12 months from the publication of the international registration under Rule 26(3) a notification of refusal (§ 1.1063) where it appears that the applicant is not entitled to a patent under the law with respect to any industrial design that is the subject of the international registration.

The Office sends a Notification of Refusal to the International Bureau for forwarding to the holder of the international registration where it is determined that the conditions for the grant of a patent are not met in respect of any or all designs that are the subject of international registration. Any reply to the notification of refusal must be filed directly with the Office and not through the International Bureau 37 CFR 1.1063(b).

An investigation has revealed an irregularity in the transmission of the May 11, 2021 Notification of Refusal. The Office failed to transmit the May 11, 2021 Notification of Refusal to the International Bureau.  Instead, the Office improperly mailed the May 11, 2021 Notification of Refusal as a standard Office action directly to applicant.  The May 11, 2021 Office action was received by applicant on October 13, 2021.

Applicant filed the present petition on October 26, 2021. In order to avoid abandonment in the event such petition is not granted, applicant then filed a petition for a four month extension of time pursuant to 37 CFR 1.136(a) with $1160 fee and an election in response to the May 11, 2021 Office action on November 11, 2021.

The Office will grant a petition to restart the previously set period for reply to an Office action to run from the date of receipt of the Office action at the correspondence address when the following criteria are met:

(A) the petition is filed within 2 weeks of the date of receipt of the Office action at the correspondence address;

(B) a substantial portion of the set reply period had elapsed on the date of receipt (e.g., at least 1 month of a 2- or 3-month reply period had elapsed); and 

(C) the petition includes (1) evidence showing the date of receipt of the Office action at the correspondence address (e.g., a copy of the Office action having the date of receipt of the Office action at the correspondence address stamped thereon, a copy of the envelope (which contained the Office action) having the date of receipt of the Office action at the correspondence address stamped thereon, etc.), and (2) a statement setting forth the date of receipt of the Office action at the correspondence address and explaining how the evidence being presented establishes the date of receipt of the Office action at the correspondence address.

The present petition was filed within 2 weeks of the October 13, 2021 date of receipt of the May 11, 2021 Office action, the set reply period had already elapsed on the date of receipt, and the petition includes a statement setting forth the date of receipt of the Office action at the correspondence address of record and explains how the presented evidence establishes the date of receipt of the Office action at the correspondence address of record.

In light of the above discussion, the petition to restart the previously set period for reply to the May 11, 2021 Office action to run from October 13, 2021, the date of receipt of the Office action at the correspondence address, is granted. 

The $1160 four month extension of time fee under 37 CFR 1.136(a) filed on November 11, 2021 has been refunded to petitioner’s credit card.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.

In accordance with requirements of the Hague Agreement, the May 11, 2021 Notification of Refusal will be communicated to the International Bureau, which will then transmit the Notification of Refusal to applicant in due course.  Since applicant has filed a reply on November 11, 2021 that is responsive to the Notification of Refusal, no further reply to the Notification of Refusal is required. After the mailing of this decision, the application will be referred to Technology Center 2922 for the examiner of record’s consideration of the election, filed November 11, 2021.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET